


Exhibit 10.7


[Form for Employees]
ATLANTICUS HOLDINGS CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
PLAN: Atlanticus Holdings Corporation 2014 Equity Incentive Plan
NUMBER OF RESTRICTED STOCK UNITS:                     
DATE OF GRANT:                     
THIS RESTRICTED STOCK UNIT AGREEMENT, made and entered into this          day of
             , 20       , by and between ATLANTICUS HOLDINGS CORPORATION, a
Georgia corporation (“Atlanticus”), and                      (the “Grantee”);
W I T N E S S E T H:
WHEREAS, the Atlanticus Holdings Corporation 2014 Equity Incentive Plan (the
“Plan”) has been adopted by Atlanticus; and
WHEREAS, the Plan authorizes the Compensation Committee (“Committee”) to cause
Atlanticus to enter into a written agreement with the Grantee setting forth the
form and the amount of any award and any conditions and restrictions of the
award imposed by the Plan and this Agreement; and
WHEREAS, the Committee desires to make an award to the Grantee consisting of
Restricted Stock Units.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, including that provided under any
non-compete or similar agreement, the receipt and sufficiency of which are
hereby acknowledged, Atlanticus and the Grantee hereby agree as follows:
1. General Definitions. Any capitalized terms herein shall have the meanings set
forth in the Plan, and, in addition, for purposes of this Restricted Stock Unit
Agreement, each of the following terms, when used herein, shall have the
meanings set forth below:
(a) “Atlanticus” or “Company” shall mean Atlanticus Holdings Corporation.
(b) “Common Stock” shall mean the common stock of Atlanticus, no par value per
share.
(c) “Disability” shall have the meaning set forth in Section 22(e)(3) of the
Code.
(d) “Restricted Stock Units” or “RSUs” shall mean the number of Restricted Stock
Units set forth on page 1 of this Restricted Stock Unit Agreement.
(e) “Tax Withholding” shall mean the minimum amount that Atlanticus determines
is required under applicable federal, state or local law to be withheld and paid
over to governmental taxing authorities by reason of the delivery of shares of
Common Stock pursuant to the Restricted Stock Units.
(f) “Vesting Date” shall mean the date that all conditions and restrictions
imposed upon the Restricted Stock Units granted in accordance with this
Restricted Stock Unit Agreement, including vesting pursuant to Section 3, are
completely satisfied and the applicable Restricted Stock Units become vested,
earned and payable.
2. Grant of Units. Upon the terms and subject to the conditions and limitations
hereinafter set forth, the Grantee has been awarded the Restricted Stock Units.
Each Restricted Stock Unit corresponds to one share of the Common Stock of the
Company. Until the Vesting Date, the Restricted Stock Units represent an
unsecured promise of the Company to deliver, and the right of the Grantee to
receive, one share of Common Stock of the Company at the time and on the terms
and conditions set forth herein for each Restricted Stock Unit that becomes
vested, earned and payable. As a holder of RSUs, the Grantee only has the rights
of a general unsecured creditor of the Company. Upon the terms and subject to
the conditions and limitations herein set forth, the Grantee shall receive on
the Vesting Date one share of the Common Stock of the Company for each
Restricted Stock Unit that then becomes vested, earned and payable. Subject to
Section 4, as soon as administratively practicable (and no later than 30 days)
after the Vesting Date, the shares of Common Stock shall be issued to the
Grantee as unlegended shares of




--------------------------------------------------------------------------------




Common Stock. Any Restricted Stock Units that do not or cannot become vested,
earned and payable pursuant to Section 3 shall be forfeited to Atlanticus.
3. Vesting. Subject to the terms, conditions, and limitations set forth herein,
the Vesting Date for the Restricted Stock Units shall occur on [the third
anniversary of the Date of Grant (and on such date the Restricted Stock Units
shall become 100% vested, earned and payable)], provided that the Grantee is a
full-time employee of Atlanticus (or one of its Affiliates) from the Date of
Grant through the applicable date. [In addition, until the Vesting Date, and
provided that the Grantee is a full-time employee of Atlanticus (or one of its
Affiliates) at the time of a “Change in Control,” any Restricted Stock Units
that theretofore have not become vested, earned and payable shall immediately
become vested, earned and payable upon a “Change in Control.”]


Notwithstanding the foregoing, any Restricted Stock Units that theretofore have
not become vested, earned and payable shall immediately become vested, earned
and payable upon termination by Atlanticus (or its Affiliates) of Grantee’s
employment other than for Cause or in the case of the death or Disability of
Grantee while employed by Atlanticus (or one of its Affiliates). A transfer of
Grantee from Atlanticus to a subsidiary or vice versa shall not constitute a
termination for these purposes.
Upon issuance of the shares of Common Stock, Atlanticus shall retain, and not
issue, shares of Common Stock having a Fair Market Value, at the time of
issuance, equal to the Tax Withholding, unless prior to the Vesting Date the
Grantee has made arrangements satisfactory to Atlanticus regarding the payment
of the Tax Withholding.
4. Transfer Subject to Compliance with Securities Laws. Notwithstanding the
vesting of any Restricted Stock Units and delivery of shares of Common Stock
thereunder, Grantee shall not be entitled to transfer any shares of Common Stock
Grantee is issued except in compliance with applicable securities law.
5. No Right to Continued Employment. The grant evidenced hereby does not confer
upon the Grantee the right to continued employment with Atlanticus or any
Affiliate, nor shall it interfere with the right of Atlanticus or any Affiliate
to terminate Grantee’s employment at any time.
6. Adjustment of RSUs. The number of Restricted Stock Units that may become
vested hereunder shall be subject to adjustment from time to time by the
Committee in accordance with the terms of the Plan in the event of certain
changes in the Common Stock or certain corporate transactions affecting the
number or value of the shares of Common Stock.
7. Miscellaneous.
(a) These Restricted Stock Units may only be transferred or assigned in
accordance with the terms of the Plan.
(b) The terms of this Restricted Stock Unit Agreement shall be binding upon and
shall inure to the benefit of any successors or assigns of Atlanticus and of the
Grantee.
(c) The Grantee shall not be entitled to vote or to receive dividends with
respect to any shares of Common Stock subject to any Restricted Stock Units
until vesting of the Restricted Stock Units and issuance of the certificate
representing such shares of Common Stock.
(d) This grant has been made pursuant to the Plan and shall be subject to, and
governed by, the terms and provisions thereof. The Grantee hereby agrees to be
bound by all the terms and provisions of the Plan. In the event of any conflict
between the terms of the Plan and this Restricted Stock Unit Agreement, the
provisions of the Plan shall govern.
(e) This Restricted Stock Unit Agreement shall be governed by the laws of the
State of Georgia.
(f) Atlanticus covenants that it will at all times reserve and keep available,
solely for purposes of issue upon vesting of these Restricted Stock Units, a
sufficient number of shares of Common Stock to permit issuance of the shares of
Common Stock in full on vesting of the Restricted Stock Units.
IN WITNESS WHEREOF, Atlanticus and the Grantee have executed this Restricted
Stock Unit Agreement as of the day and year first above written.
 




--------------------------------------------------------------------------------




 
 
 
ATLANTICUS HOLDINGS CORPORATION
 
 
By:
 
 
 
Its:
 
 
GRANTEE:
 







